BAILES, Judge Pro Tern.
The plaintiff was the collision insurer of the pickup truck owned by Mr. Elzy Tillman which was completely destroyed in the wreck with the Sanders tractor-trailer unit. Plaintiff paid for the loss of the truck and was subrogated to the rights of the owner.
The trial court rendered judgment in favor of plaintiff, Motors Insurance Corporation and against defendants, Sanders Pecan Company, - Inc., Leonard C. Mills, T & T, Inc., d/b/a T & T Transport Company and H. Allen Thomason, d/b/a Southeastern Materials Company, in solido, in the sum of $1,260 with legal interest thereon from date of judicial demand until paid. Defendants appeal. For the reasons assigned in the companion suit of Tillman v. Canal Insurance Co. et al., La.App., 305 So.2d 602, the judgment is affirmed. Defendants are cast for all costs of these proceedings.
Affirmed.